TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00153-CV



Brent Bowling and Andrea Bowling, Appellants


v.


Skelton Properties, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 263646, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellants filed an unopposed motion to dismiss their appeal advising that they no
longer desire to pursue this appeal.
	The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).


  
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson 
Dismissed on Appellants' Motion
Filed:   April 10, 2003